Case 20-12895-PDR Doc142 Filed 07/08/21 Page1of15

aU Teruel to ecm RT eee RULE) cL

Debtor 1 Charles Rayfield Rhodes
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: SOQUTHERN DISTRICT OF FLORIDA

 

Case number 20-12895-BKC-PGH Cheek if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 42115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possibile. If two married people are filing together, both are equally responsibie for supplying correct
information. If more space is needed, attach a separate sheet to thls form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest in
1. Bo you own or have any legal or equitable interest In any residence, building, land, or similar property?

C1 No. Go to Part 2.
Ml ves, Where is the property?

 

 

 

 

 

 

1d What Is the property? Check all that apply
1111S. 29 Ave EE Single-family home Do not deduet secured claims or exemptions. Put
Street address, if available, or other description Duol Cumit build the amount of any secured claims on Schedule D:
Ty ovuprex or multi-unit building Creditors Who Have Claims Secured by Property.
oO Condominium or cooperative
(] Manufactured or mobile home
Current value of the Current value of the
Hollywood FL 33020-0000 O Land entire property? portion you own?
City State ZIP Coda C1] Investment property $210,000.06 $210,000.00
Timeshare . _.
oO Describe the nature of your ownership interest
Other (such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one a life estate), If known.
HI Debior 4 only homestead
Broward C1 debtor 2 only
County oO
Debtor 1 and Debtor 2 only Check if this is community property
Oa least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as ijocal
property Identification number:
Official Form 106A/B Schedule A/B: Property . page 1

Software Capyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-12895-PDR Doc142 Filed 07/08/21 Page 2of15

Debtor? Charles Rayfield Rhodes Case number (ifknown) 20-12895-BKC-PGH

If you own or have more than one, list here:
1,2 What Is the property? Check all that apply

2515 Fillmore St

 

 

 

HB Single-family home Do not deduct secured claims or exemptions, Put
Street address, If available, or other description Dupl Iti-unit bulla the amount of any secured claims on Schedule D:
) Deplex of multi-unit bullding Creditors Who Have Claims Secured by Property.
oO Condominium or cooperative
I Manufactured or mobile home
Current value of the Current value of the
Hollywood FL 33020-0000 OO Land entire property? portion you own?
City State ZIP Code C1 Investment property $331,000.00 $331,000.00
Timeshare
5 Describe the nature of your ownership interest
Other (such as fee simple, tenancy by the entireties, or

Who has an interest in the property? Chack one a life estate), if known.
Debtor 1 only fee simple

 

x
Broward D1 Debtor 2 only
County 1 debtor 1 and Debior 2 only

C Atleast one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

oO Check if this is community property
{see Instructions)

 

If you own or have more than one, list here:
1.3 What is the property? Check all that apply

 

 

 

 

 

 

2403 Liberty St. Mm Single-family home Do not deduct secured claims or exemptions. Put
Street address, if available, or other description Dupl vate by tcl the amount of any secured claims on Schedtie D:
OD ex or multi-unit building Credifors Who Have Claims Secured by Property.
oO Condominium or cooperative
EL] Manufactured or mobile home
Current value of the Current value of the
Hollywood FL 33623-0000 O1 Land entire property? portion you own?
City State ZIP Code C1 Investment property $273,000.00 $273,000.00
C1 Timeshare
oO Describe the nature of your ownership interest
Other {such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one a life estate), if known.
HE Debtor 4 only fee simple
Broward 1 Debtor 2 only
County Oo
Debtor 1 and Debtor 2 only Check If this is community property
Oo At least one of the debtors and another (ses instructions)
Other information you wish to add about this item, such as local
property identification number:
Official Form 106A/B Schedule A/B: Property page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-12895-PDR Doc142 Filed 07/08/21 Page3of15

 

 

 

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property,

Current value of the Current value of the
entire property? portion you own?
$245,000.00 $245,000.00

 

Describe the nature of your ownership Interest
(such as fee simple, tenancy by the entireties, or
a life estate), If known.

 

oO Check if this Is community property

Debtor1 Charles Rayfield Rhodes Case number (ifknown) 20-12895-BKC-PGH
If you own or have more than one, list here:
14 What is the property? Check all that apply
6137 SW 35 Street BI Single-family home
Street address, if available, or other description a Duplex or multi-unit buitding
Condominium or cooperative
Oo
CC Manufactured or moblie home
Hollywood FL 33023-0000 E] Land
City State ZIP Code 11 Investment property
[] Timeshare
[J Other
Who has an interest in the property? Check one
HE Debtor 1 only
Broward C1 Debtor 2 only
County D1 bebtor t and Debtor 2 only
1 Atteast one of the debtors and another

(see instructions)

Other information you wish to add about this item, such as local

property Identification number:

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
pages you have attached for Part 1. Write that number here ............:sssssecsseessrenesesertsesenenaee

 

=> | $1,059,000.00

 

 

 

 

ERE) Describe Your Vehicles

Do you own, lease, or have tegal or equitable interest in any vehicles, whether they are registered or not? Include any vehicies you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Gars, vans, trucks, tractors, sport utility vehicles, motorcycles

HNo
CM Yes

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

HE No
CI Yes

5 Add the dollar vatue of the portion you own for all of your entries from Part 2, including any entries for

 

 

pages you have attached for Part 2. Write that number here...

Describe Your Personal and Household Items

 

 

=> $0.00

 

 

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

No
@ yes. Describe.....

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

 

of drawers (240.00) and 3 lamps ($60.00)

Housheld furnishings - see attached, and 3 beds {$300,00), chest

 

$2,173.00

 

 

Official Form 106A/B Schedule A/B: Property
Software Copyright (c) 1986-2021 Best Case, LLC - www.bestcase.com

page 3
Best Case Bankruptcy
Case 20-12895-PDR Doc142 Filed 07/08/21 Page4of15

Debtor’ Charles Rayfield Rhodes Case number (ifknown} 20-12895-BKC-PGH

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections: electronic devices
including cell phones, cameras, media players, games
ONo

@ Yes. Describe...

 

| computer, television, cell phone | $490.00

 

 

8. Collectibles of value ,
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collactibies

Hino
C1 Yes. Describe.....

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

BNo
D Yes. Describe...

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

E No
C] Yes. Describe.....
41. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

CI No
Hf Yes. Describe.....

 

| clothing | $20.00

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
CI Noe

Yes. Describe.....

 

[watch $79.00

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

Bo
CO Yes. Describe...

14. Any other personal and household items you did not already fist, including any health aids you did not list
ONo

MM Yes. Give specific information.....

 

| misc. books/pictures | $15.00

 

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that mumber Were .2.....cccsesseesseeeesseneeceeneeeeesneens $2,777.00

 

 

 

Describe Your Financial Assets

Bo you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Deo not deduct secured
claims or exemptions.

 

Official Form 106A/B Schedule A/B: Property page 4
Software Copyrighl (c} 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-12895-PDR Doc142 Filed 07/08/21 Page5of15
Debtor1 Charles Rayfield Rhodes Case number (if known} 20-12895-BKC-PGH
16. Cash
Examples: Money you have in your wailet, in your home, in a safe deposit box, and on hand when you file your petition

TD No
MV eS. cceccccecscccscecseeseseesscscussnsecaseevessssuveasesassevsuesaeeasesuessuesetsaceravsneeeseeseseansenees

Cash $800.00

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar

institutions. If you have multiple accounts with the same institution, list each.

 

 

 

 

C1 No

a Institution name:
17.1. checking 3367 Weils Fargo $495.00
17.2. savings 4125 Wells Fargo $35.00
17.3. Way2Save Wells Fargo - $25.04

 

 

18. Bonds, mutual funds, or publicly traded stocks
Exampies: Bond funds, investment accounts with brokerage firms, money market accounts

BiNo
7 Yesucesecns ‘ Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture
BNo

Cl Yes. Give specific information about them.......0...0.
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders,
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

BNo

C1 Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

BNo

C1 Yes. List each account separately.
Type of account: Institution name:

22, Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Exampies: Agreements with landlords, prepaid rent, public utilities (electric, gas, water}, telecommunications companies, or others

HM No
2 Institutton name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years}

MNo
OO Yes............. Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b}( 1}.

No
OO Yes. Institution name and description. Separately file the records of any interests.17 U.S.C. § 521(c):
Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-12895-PDR Doc142 Filed 07/08/21 Page 6of15

Debtor! Charles Rayfield Rhodes Case number jifknown) 20-12895-BKC-PGH

 

25, Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
No

[J Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

MI No
F1 Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

MNo
1 Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
BNo
O Yes. Give specific information about them, including whether you alraady filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

HNo
CJ Yes. Give specific information......

30, Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid joans you made to sameone else

Mi No
0 Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

MNo

Cl Yes. Name the insurance company of each policy and list its value,
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living frust, expect proceeds from a life insurance policy, or are currently entitled to receive property because

someone has died.
HB No
[] Yes. Give specific information..

33, Claims against third parties, whether or not you have filed a fawsuit or made a demand for payment
Examples: Accidents, empioyment disputes, insurance claims, or rights to sue

MNo
Cl Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
O No

lM Yes. Describe each claim........

 

Pending lawsuit against the City of Hollywood
| Contingent and Untiquidated ‘ Unknown

 

 

35, Any financial assets you did not already list
No

Official Form 106A/B Schedule A/B: Property page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-12895-PDR Doc142 Filed 07/08/21 Page7of15

Debtor’ Charles Rayfield Rhodes Case number (ifkrown) 20-12895-BKC-PGH

CO Yes. Give specific information..

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here caceeeneneeeeneneatenees pees an vee $1,355.01

Gn Describe Any Business-Related Property You Own or Have an interest In. List any real estate in Part 1.

 

 

 

 

 

37, Da you own or have any jegal or equitable interest in any business-related property?
a No. Go to Part 6.
DO Yes. Go ta line 38.

uaa Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
x No. Go to Part 7.
D1 Yes. Go to line 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

HINo
C] Yes. Give specific Information.........

 

54. Add the dollar value of all of your entries from Part 7. Write that number here ........ssscseeereceenenes $0.00

 

 

 

 

List the Totals of Each Part of this Form

 

55, Part 1: Total real estate, line 2 .... " vaneanees we te ede eeeeeeneneeeeeeeenenpeee cannes $1,059,000.00
56. Part 2: Total vehicles, line 5 $0.00

57. Part 3: Total personal and househotd items, line 15 $2,777.00

58, Part 4: Total financial assets, line 36 $1,355.01

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, tine 54 + $0.00

62. Total personal property. Add lines 56 through 61... $4,132.01 | Copy personal property total $4,132.01

63. Total of all property on Schedule A/B. Add line 55 + line 62 $1,063,132.01

 

Official Form 106A/B Schedule A/B: Property page 7
Software Copyright (c) 1996-2021 Bost Case, LLC -www.bestcase.com Best Case Bankruptcy
Case 20-12895-PDR Doc142 Filed 07/08/21 Page8of15

ARR CMCC CUR ST Ree ees

 

 

 

Debtor 1 Charles Rayfield Rhodes

First Name Middle Name Last Name
Debtor 2
{Spouse if, filing} First Name Middle Name Last Name

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA

 

Case number 20-12895-BKC-PGH
{if known) O Check if this is an

amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/45

If two married people are filing together, both are equalty responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

5 Sign Below

 

 

Did you pay cr agree to pay someone who is NOT an attorney to help you fili out bankruptcy forms?

Bw No

[] Yes. Name of person Attach Bankruptey Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

5] f . [
x ¥C\AgaA Vx Qorypieds Qhodon X
Charles Rayfield Rhodes Signature of Debtor 2
Signature of Debtor 1

 

Date Date

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright {c} 1996-2021 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case 20-12895-PDR Doc142 Filed 07/08/21 Page9of15

TEU e CURSES Ua aa soe

Debtor 1 Charles Rayfield Rhodes

First Name Middle Name Last Name

Debtor 2 '
(Spouse if, filing} First Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA

 

Casenumber 20-12895-BKC-PGH
(if known) Wi Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

Give Details About Your Marital Status and Where You Lived Before
1. What is your current marital status?

TC Married
WM Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

M@ No

Ol Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
Slates and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

M@ No
Yes. Make sure you fill out Sehedufe H: Your Codebfors {Official Form 106H).

Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

M No
O Yes. Fill in the details.
Debtor 1 a Debtor2.
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Software Copyright (c} 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-12895-PDR Doc142 Filed 07/08/21 Page 10of15

 

 

 

 

 

 

 

 

 

 

Debtor1 Charles Rayfield Rhodes Case number (ifnown) 20-12895-BKC-PGH
5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions, rental Income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 4.
List each source and the gross income from each source separately. De not include income that you listed in line 4.
O No
Yes, Fill in the details.
Debtor 1 Debtor 2
Sources of income Gross income from Sources of income Gross income
Describe below. each source Describe below. {before deductions
(before deductions and and exclusions)
exclusions)
From January 1 of current year until rental $44,785.00
the date you filed for bankruptcy:
Social Security $3,195.00
Benefits
Pension $1,695.00
For fast calendar year: Pensicn $15,140.00
{January 1 te December 31, 2019 }
Social Security $28,674.00
Benefits
rental $0.00
For the calendar year before that: rental $0.00
{January 1 to December 31, 2018 }
Social Security $28,674.00
Benefits
Pension $15,140.00

 

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2's debts primarily consumer debts?
O No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

O No. Go totine7,

O Yes — List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
paid that credifor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

M Yes. Debtor t or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

MiNo. Goto line 7.

CO yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2021 Best Case, LLC - wew.bestcase.com Best Case Bankrupicy
Case 20-12895-PDR Doc142 Filed 07/08/21 Page11of15

 

 

Debtor1 Charles Rayfield Rhodes Case number ifxnown) 20-12895-BKC-PGH
Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for ...
paid still owe

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voling securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and

alimony.

M No

C1 Yes. List all payments to an insider,

Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
Include payments on debts guaranteed or cosigned by an insider.

He No

O1 Yes. List all payments to an insider

Insider's Name and Address Dates of payment Total amount Amount you —- Reason for this payment
paid still owe Include creditor's name

identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

 

 

 

 

Cl No
HZ Yes. Fill in the details.
Case title Nature of the case Court or agency Status of the case
Case number
PHF Mortgage v. Rhodes foreclosure Broward County C] Pending
Courthouse O On appeal
DO Concluded
US Bank v. Rhodes forec! Broward County H Pending
CACE 19025786 Courthouse C1 On appeal
O Concluded
Vazqueztell v. Rhodes real property Broward Circuit EH Pending
CACE 18-010986 dispute over C] On appeal
property located C Concluded
at 6137 SW 35 St,
Miramar FL 33023
Chartes Rhodes v. City of dispute over liens Broward County i Pending
Hollywood Courthouse O ona
ppeal
CACE 18-003442 1 Concluded
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2027 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-12895-PDR Doc142 Filed 07/08/21 Page 12 of 15

Debtor1 Charles Rayfield Rhodes Case number tifknown} =20-12895-BKC-PGH

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, selzed, or levied?
Check all that apply and fill in the details below.
HM No. Go to line 11.
O Yes. Fill in the information below.

Creditor Name and Address Describe the Property Date Value of the

property
Expiain what happened
11.

Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

HE No
CO Yes. Fill in the details.

Creditor Name and Address Describe the action the creditor tock Date action was Amount

taken

12, Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

MM No
Ol Yes

f List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
BM No

Ol Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
Person to Whom You Gave the Gift and
Address:
14, Within 2 years before you tiled for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
@ No
CO Yes. Fill in the details for each gift or contribution.
Gifts or contributions to charities that total Describe what you contributed Dates you Value
more than $600 contributed
Charity's Name

Address (Number, Street, City, State and ZIP Gode}

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambiing?

M@ No

CO Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred include the amount that insurance has paid. List pending  '@88 lost

insurance claims on line 33 of Schedtle A/B: Property.
List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
O No

B Yes. Fill in the details.
Person Who Was Paid

Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made
Person Who Made the Payment, if Not You
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Bast Case Bankruptey
Case 20-12895-PDR Doc142 Filed 07/08/21 Page13 of 15

 

 

Debtor1 Charles Rayfield Rhodes Case number {#fknown) 20-12895-BKC-PGH
Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made
Person Who Made the Payment, if Not You
Bigge & Rodriguez, P.A. 1000 2/2020, 3/2020 $1,000.00
915 Middle River Drive
Suite 401

Fort Lauderdale, FL 33304

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Be not include any payment or transfer that you lfsted on line 16,

MM No
0 sYes. Fill In the details.

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property

transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a securily interest or mortgage on your property). Do net
include gifts and transfers that you have already listed on this statement.

[} No

@ Yes. Fill in the details.

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person's relationship to you

Jose Ferrer 2000 740i BMW VIN: $2500

2515 Filmore Street WBAGG8342YDN80571
Hialeah, FL 33002

none

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or simitar device of which you are a
beneficiary? (These are often called assel-profection devices.)

B No
[] Yes. Fill In the details.

Name of trust Description and value of the property transferred Date Transfer was

made
List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?

include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, asscciations, and other financial institutions.

H No
C] Yes. Fill in the details.

Name of Financial Institution and Last 4 digits of Type of account or Date account was Last balance

Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or

Code) moved, or transfer
transferred

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-12895-PDR Doc 142 Filed 07/08/21 Page 14 of 15
Debtor1 Charles Rayfield Rhodes Case number (known) 20-42895-BKC-PGH

 

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

He No

OQ Yes. Fill in the details.

Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code} Address (Number, Street, City, have it?

State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

Mi No
CO Yes. Fill in the details.
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Streat, Chy, State and ZIP Code) to it? have It?
Address (Number, Street, City,
State and ZIP Code}

Identify Property You Hold or Control for Someone Else

23, Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
for someone.

@ No

Yes. Fill in the details.

Owner's Name Where is the property? Describe the property Value
Address (Number, Street, City, State and ZIP Code) (Number, Street, City, State and ZIP

Geode)
EZERUE Give Details About Environmental Information

Far the purpose of Part 10, the following definitions apply:

Me Environmental law means any federal, state, or locai statute or regulation concerning pollution, contamination, releases of hazardous or

toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controiling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

WA Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be [fable or potentially liable under or in violation of an environmental law?

M@ No

Cl Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Numbor, Street, City, State and ZIP Gode} Address (Number, Street, City, State and know it

ZIP Coda)

25. Have you notified any governmental unit of any release of hazardous material?

H No
Fes. Fill in the details.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Cade) Address (Number, Street, City, State and know it
ZIP Code)
Official Form 107 Statement of Financial Affairs for Individuals Fiting for Bankruptcy page 6

Software Copyright (c) 1996-2021 Best Case, LLG - www.bastcase.com Best Case Bankruptey
Case 20-12895-PDR Doc142 Filed 07/08/21 Page 15of15

Debtor’ Charles Rayfield Rhodes Case number (#known} 20-12895-BKC-PGH

 

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

@ No
Yes. Fill in the details.

Case Title Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, Street, City,
State and ZIP Code}

euskee Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
C1 A sole proprietor or self-employed in a trade, profession, or other activity, elther full-time or part-time
CJ A member of a limited liability company (LLC) or limited lability partnership (LLP)
OA partner in a partnership

CI An officer, director, or managing executive of a corporation

C1 An owner of at least 5% of the voting or equity securities of a corporation
Ml No. None of the above applies. Go to Part 12.
Cl Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number

Address Do not include Social! Security number or iTIN.
(Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

M No
O) Yes. Fill in the details below.

Name Date Issued
Address
(Number, Street, City, State and ZIP Code)

Duara Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

i C\ngneo Roy held Rhode

Charles Rayfield Rhodes Signature of Debtor 2
Signature of Debtor 1

 

Date Date

 

Did you attach additional pages to Your Statement of Financial Affairs for individuats Filing for Bankruptcy (Official Form 107)?
Hi No

Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

BNo

C7 Yes. Name of Person . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Software Copyight {c) 1996-2021 Best Case, LLC - www.besicase.com Best Caso Bankruptcy
